
	

113 HR 2504 IH: Home Health Care Planning Improvement Act of 2013
U.S. House of Representatives
2013-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2504
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2013
			Mr. Walden (for
			 himself, Ms. Schwartz,
			 Mr. Coble,
			 Mr. Coffman,
			 Mr. Dent, Mr. Hanna, Mr.
			 Harper, Mr. Jones,
			 Mr. Joyce,
			 Mr. McKinley,
			 Mr. Meehan,
			 Mr. Tiberi,
			 Ms. Bonamici,
			 Mrs. Capps,
			 Mr. DeFazio,
			 Mr. Ellison,
			 Ms. Lee of California,
			 Mr. Ben Ray Luján of New Mexico,
			 Ms. Pingree of Maine,
			 Mr. Schrader,
			 Ms. Tsongas,
			 Mr. Simpson, and
			 Mr. Johnson of Ohio) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to ensure
		  more timely access to home health services for Medicare beneficiaries under the
		  Medicare program.
	
	
		1.Short titleThis Act may be cited as the
			 Home Health Care Planning Improvement
			 Act of 2013.
		2.Improving care planning for Medicare home
			 health services
			(a)Part A provisionsSection
			 1814(a) of the Social Security Act (42 U.S.C. 1395f(a)) is amended—
				(1)in paragraph
			 (2)—
					(A)in the matter preceding subparagraph (A),
			 by inserting , a nurse practitioner or clinical nurse specialist who is
			 working in collaboration with a physician in accordance with State law, a
			 certified nurse-midwife (as defined in section 1861(gg)) as authorized by State
			 law, or a physician assistant (as defined in section 1861(aa)(5)) under the
			 supervision of a physician after 1866(j); and
					(B)in subparagraph (C)—
						(i)by inserting , a nurse practitioner,
			 a clinical nurse specialist, a certified nurse-midwife, or a physician
			 assistant (as the case may be) after physician the first
			 2 times it appears; and
						(ii)by striking , and, in the case of a
			 certification made by a physician and all that follows through
			 face-to-face encounter and inserting , and, in the case
			 of a certification made by a physician after January 1, 2010, or by a nurse
			 practitioner, clinical nurse specialist, certified nurse-midwife, or physician
			 assistant (as the case may be) after January 1, 2014, prior to making such
			 certification the physician, nurse practitioner, clinical nurse specialist,
			 certified nurse-midwife, or physician assistant must document that the
			 physician, nurse practitioner, clinical nurse specialist, certified
			 nurse-midwife, or physician assistant has had a face-to-face
			 encounter;
						(2)in the second sentence, by inserting
			 certified nurse-midwife, after clinical nurse
			 specialist,;
				(3)in the third sentence—
					(A)by striking physician
			 certification and inserting certification;
					(B)by inserting (or on January 1, 2014,
			 in the case of regulations to implement the amendments made by section 2 of the
			 Home Health Care Planning Improvement Act of
			 2013) after 1981; and
					(C)by striking a physician who
			 and inserting a physician, nurse practitioner, clinical nurse
			 specialist, certified nurse-midwife, or physician assistant who;
			 and
					(4)in the fourth sentence, by inserting
			 , nurse practitioner, clinical nurse specialist, certified
			 nurse-midwife, or physician assistant after
			 physician.
				(b)Part B
			 provisionsSection 1835(a) of the Social Security Act (42 U.S.C.
			 1395n(a)) is amended—
				(1)in paragraph
			 (2)—
					(A)in the matter
			 preceding subparagraph (A), by inserting , a nurse practitioner or
			 clinical nurse specialist (as those terms are defined in 1861(aa)(5)) who is
			 working in collaboration with a physician in accordance with State law, a
			 certified nurse-midwife (as defined in section 1861(gg)) as authorized by State
			 law, or a physician assistant (as defined in section 1861(aa)(5)) under the
			 supervision of a physician after 1866(j); and
					(B)in subparagraph
			 (A)—
						(i)in each of clauses (ii) and (iii) of
			 subparagraph (A) by inserting , a nurse practitioner, a clinical nurse
			 specialist, a certified nurse-midwife, or a physician assistant (as the case
			 may be) after physician; and
						(ii)in clause (iv),
			 by striking after January 1, 2010 and all that follows through
			 face-to-face encounter and inserting made by a physician
			 after January 1, 2010, or by a nurse practitioner, clinical nurse specialist,
			 certified nurse-midwife, or physician assistant (as the case may be) after
			 January 1, 2014, prior to making such certification the physician, nurse
			 practitioner, clinical nurse specialist, certified nurse-midwife, or physician
			 assistant must document that the physician, nurse practitioner, clinical nurse
			 specialist, certified nurse-midwife, or physician assistant has had a
			 face-to-face encounter;
						(2)in the third sentence, by inserting
			 , nurse practitioner, clinical nurse specialist, certified
			 nurse-midwife, or physician assistant (as the case may be) after
			 physician;
				(3)in the fourth sentence—
					(A)by striking physician
			 certification and inserting certification;
					(B)by inserting (or on January 1, 2014,
			 in the case of regulations to implement the amendments made by section 2 of the
			 Home Health Care Planning Improvement Act of
			 2013) after 1981; and
					(C)by striking a physician who
			 and inserting a physician, nurse practitioner, clinical nurse
			 specialist, certified nurse-midwife, or physician assistant who;
			 and
					(4)in the fifth sentence, by inserting
			 , nurse practitioner, clinical nurse specialist, certified
			 nurse-midwife, or physician assistant after
			 physician.
				(c)Definition
			 provisions
				(1)Home health
			 servicesSection 1861(m) of
			 the Social Security Act (42 U.S.C. 1395x(m)) is amended—
					(A)in the matter preceding paragraph
			 (1)—
						(i)by inserting , a nurse practitioner
			 or a clinical nurse specialist (as those terms are defined in subsection
			 (aa)(5)), a certified nurse-midwife (as defined in section 1861(gg)), or a
			 physician assistant (as defined in subsection (aa)(5)) after
			 physician the first place it appears; and
						(ii)by inserting , a nurse practitioner,
			 a clinical nurse specialist, a certified nurse-midwife, or a physician
			 assistant after physician the second place it appears;
			 and
						(B)in paragraph (3), by inserting , a
			 nurse practitioner, a clinical nurse specialist, a certified nurse-midwife, or
			 a physician assistant after physician.
					(2)Home health
			 agencySection 1861(o)(2) of
			 the Social Security Act (42 U.S.C. 1395x(o)(2)) is amended—
					(A)by inserting , nurse practitioners
			 or clinical nurse specialists (as those terms are defined in subsection
			 (aa)(5)), certified nurse-midwives (as defined in section 1861(gg)), or
			 physician assistants (as defined in subsection (aa)(5)) after
			 physicians; and
					(B)by inserting , nurse practitioner,
			 clinical nurse specialist, certified nurse-midwife, physician
			 assistant, after physician.
					(d)Home health
			 prospective payment system provisionsSection 1895 of the Social Security Act (42
			 U.S.C. 1395fff) is amended—
				(1)in subsection (c)(1), by inserting ,
			 the nurse practitioner or clinical nurse specialist (as those terms are defined
			 in section 1861(aa)(5)), the certified nurse-midwife (as defined in section
			 1861(gg)), or the physician assistant (as defined in section
			 1861(aa)(5)), after physician; and
				(2)in subsection (e)—
					(A)in paragraph (1)(A), by inserting ,
			 a nurse practitioner or clinical nurse specialist (as those terms are defined
			 in section 1861(aa)(5)), a certified nurse-midwife (as defined in section
			 1861(gg)), or a physician assistant (as defined in section 1861(aa)(5))
			 after physician; and
					(B)in paragraph (2)—
						(i)in the heading, by striking
			 Physician
			 certification and inserting Rule of construction regarding requirement for
			 certification; and
						(ii)by striking
			 physician.
						(e)Effective
			 DateThe amendments made by
			 this section shall apply to items and services furnished on or after January 1,
			 2014.
			
